



Exhibit 10.1




FORM OF STOCK OPTION AGREEMENT







THIS STOCK OPTION AGREEMENT (the “Agreement”) is entered into as of the ___ day
of December, 2004, between CyGene Laboratories, Inc. (the “Company”) and
__________________ (the “Optionee”).




WHEREAS, by action taken by the board of directors (the “Board”) of the Company,
it has adopted the Restated 2004 Stock Plan (the “Plan”); and




WHEREAS, by action taken by the Board it has been determined that in order to
enhance the ability of the Company to attract and retain qualified [employees or
directors], it has granted the Optionee the right to purchase common stock of
the Company pursuant to non-qualified options.




NOW THEREFORE, in consideration of the mutual covenants and promises hereafter
set forth and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:




1.

Grant of Non-Qualified Options.  The Company irrevocably grants to the Optionee,
as a matter of separate agreement and not in lieu of salary or other
compensation for services, the right and option (the “Options”) to purchase all
or any part of an aggregate of __________ shares of



1










--------------------------------------------------------------------------------



authorized but unissued or treasury common stock of the Company on the terms and
conditions herein set forth.  The common stock shall be unregistered unless the
Company voluntarily files a registration statement covering such shares with the
Securities and Exchange Commission.  




2.

Price.  The exercise price of the shares of common stock subject to the Options
shall be $_______ which was the closing price of the Company’s common stock on
the principal trading market on ____________[date], that date being the last
trading day prior to the date on which the Options were granted to the Optionee.




3.

Vesting-When Exercisable.  




(a)

The Options shall vest over _____ years in ______ increments on June 30 and
December 31 of each year, commencing on _________, as long as the Optionee
remains [employed or a director] on each applicable vesting date.  In lieu of
fractional vesting, the number of Options shall be rounded up each time until
fractional Options are eliminated.




(b)

Subject to Sections 3 (c) and 4 of this Agreement, Options may be exercised
prior to vesting and remain exercisable for five years from the date of grant.




(c)

However, notwithstanding any other provision of this Agreement, all Options,
whether vested or unvested shall be immediately forfeited in the event of:






2










--------------------------------------------------------------------------------



(1)

Termination for any reason including without cause and including, but not
limited to, fraud, theft, Optionee dishonesty and violation of Company policy;




(2)

Purchasing or selling securities of the Company without written authorization in
accordance with the Company’s inside information guidelines then in effect;




(3)

Breaching any duty of confidentiality including that required by the Company’s
inside information guidelines then in effect;




(4)

Competing with the Company;




(5)

Being unavailable for consultation after leaving the Company’s [employ or
service as a director] if such availability is a condition of any agreement
between the Company and the Optionee;




(6)

Recruitment of Company personnel after termination of Optionee’s [employment or
service as a director], whether such termination is voluntary or for cause;




(7)

Failure to assign any invention or technology to the Company if such assignment
is a condition of employment or any other agreements between the Company and the
Optionee; or




(8)

A finding by the Company’s Board that the Optionee has acted against the
interests of the Company.



3










--------------------------------------------------------------------------------



4.

Termination of Relationship.




(a)

If for any reason, except death or disability as provided below, the Optionee
ceases [to act as an employee or serve as a director] of the Company, all rights
granted hereunder shall terminate effective three months from the date the
Optionee ceases [to act as an employee or serve as a director], except as
otherwise provided for herein.




(b)

If the Optionee shall die [while an employee of the Company or serving as a
director], his estate or any Transferee, as defined herein, shall have the right
within one year from the date of the Optionee’s death to exercise the Optionee’s
vested Options subject to Section 3(c).  For the purpose of this Agreement,
“Transferee” shall mean a person to whom such shares are transferred by will or
by the laws of descent and distribution.




(c)

No transfer of the Options by the Optionee by will or by the laws of descent and
distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and a copy of the letters
testamentary or such other evidence as the Board may deem necessary to establish
the authority of the state and the acceptance by the Transferee or Transferees
of the terms and conditions of the Options.




(d)

If the Optionee becomes disabled while employed by the Company within the
meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, the three
month period referred to in Section 4(a) of this Agreement shall be extended to
one year.



4










--------------------------------------------------------------------------------



5.

Profits on the Sale of Certain Shares; Redemption.  If any of the events
specified in Section 3(c) of this Agreement occur within one year from the last
date of [employment or service as a director of the Company] (the “Termination
Date”) (or such longer period required by any written employment agreement), all
profits earned from the sale of the Company’s securities, including the sale of
shares of common stock underlying Options, during the two-year period commencing
one year prior to the Termination Date shall be forfeited and forthwith paid by
the Optionee to the Company.  Further, in such event, the Company may at its
option redeem shares of common stock acquired upon exercise of Options.  The
Company’s rights under this Section 5 do not lapse one year from the Termination
Date but are a contract right subject to any appropriate statutory limitation
period.




6.

Method of Exercise.  The Options shall be exercisable by a written notice which
shall:




(a)

state the election to exercise the Options, the number of shares to be
exercised, the person in whose name the stock certificate or certificates for
such shares of common stock is to be registered, his address and social security
number (or if more than one, the names, addresses and social security numbers of
such persons);




(b)

contain such representations and agreements as to the holder’s investment intent
with respect to such shares of common stock as set forth in Section 11 hereof;






5










--------------------------------------------------------------------------------



(c)

be signed by the person or persons entitled to exercise the Options and, if the
Options are being exercised by any person or persons other than the optionee, be
accompanied by proof, satisfactory to counsel for the Company, of the right of
such person or persons to exercise the Options.




(d)

be accompanied by full payment of the purchase or exercise price therefor in
United States dollars by check.




The certificate or certificates for shares of common stock as to which the
Options shall be exercised shall be registered in the name of the person or
persons exercising the Options.




7.

Sale of Shares Acquired Upon Exercise of Options.  Any shares of the Company’s
common stock acquired pursuant to Options granted hereunder can be publicly sold
by the Optionee in compliance with the Securities Act of 1933, subject to
effectiveness of the Form S-8.




8.

Anti-Dilution Provisions.  The Options granted hereunder shall have the
anti-dilution rights set forth in the Plan.




9.

Necessity to Become Holder of Record.  Neither Optionee nor his/her estate, as
provided in Section 4(c), shall have any rights as a stockholder with respect to
any shares covered by the Options until such person shall have become the holder
of record of such shares.  No adjustment shall be made for cash dividends or
cash distributions, ordinary or extraordinary, in respect of such shares for
which the record date is prior to the date on which he shall become the holder
of record thereof.



6










--------------------------------------------------------------------------------



10.

Reservation of Right to Terminate Relationship.  Nothing contained in this
Agreement shall restrict the right of the Company to terminate the relationship
of the Optionee at any time, with or without cause.  The termination of the
relationship of the Optionee by the Company, regardless of the reason therefor,
shall have the results provided for in Sections 4 and 5 of this Agreement.




11.

Conditions to Exercise of Options.  In order to enable the Company to comply
with the Securities Act of 1933 (the “Securities Act”) and relevant state law,
the Company may require the Optionee, his estate, or any Transferee, as a
condition of the exercising of the Options granted hereunder, to give written
assurance satisfactory to the Company that the shares subject to the Options are
being acquired for his own account, for investment only, with no view to the
distribution of same, and that any subsequent resale of any such shares either
shall be made pursuant to a registration statement under the Securities Act and
applicable state law which has become effective and is current with regard to
the shares being sold, or shall be pursuant to an exemption from registration
under the Securities Act and applicable state law.




The Options are subject to the requirement that, if at any time the Board shall
determine, in its discretion, that the listing, registration, or qualification
of the shares of common stock subject to the Options upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary as a condition of, or in connection
with the issue or purchase of shares under the Options, the Options may not be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected.  






7










--------------------------------------------------------------------------------



12.

Duties of Company.  The Company shall at all times during the term of Options:




(a)

Reserve and keep available for issue such number of shares of its authorized and
unissued common stock as will be sufficient to satisfy the requirements of this
Agreement;




(b)

Pay all original issue taxes with respect to the issue of shares pursuant hereto
and all other fees and expenses necessarily incurred by the Company in
connection therewith;




(c)

Use its best efforts to comply with all laws and regulations which, in the
opinion of counsel for the Company, shall be applicable thereto.




13.

Parties Bound by Plan.  The Plan and each determination, interpretation or other
action made or taken pursuant to the provisions of the Plan shall be final and
shall be binding and conclusive for all purposes on the Company and the Optionee
and his/her respective successors in interest.




14.

Severability.  In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.




15.

Arbitration.  Any controversy, dispute or claim arising out of or relating to
this Agreement, or its interpretation, application, implementation, breach or
enforcement which the



8










--------------------------------------------------------------------------------



parties are unable to resolve by mutual agreement, shall be settled by
submission by either party of the controversy, claim or dispute to binding
arbitration in Broward County, Florida (unless the parties agree in writing to a
different location), before a single arbitrator in accordance with the rules of
the American Arbitration Association then in effect. The decision and award made
by the arbitrator shall be final, binding and conclusive on all parties hereto
for all purposes, and judgment may be entered thereon in any court having
jurisdiction thereof.




16.

Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their legal representatives, successors and assigns.




17.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by Federal Express or similar
receipted delivery, or by facsimile delivery as follows:




The Optionee:

_____________________

_____________________

_____________________

  

Facsimile (   ) __________




The Company:

CyGene Laboratories, Inc.

7786 Wiles Road

 

Coral Springs, Florida 33067

   

Facsimile (954) 741-7021



9










--------------------------------------------------------------------------------



with a copy to:

Michael D. Harris, Esq.

Michael Harris, P.A.

1555 Palm Beach Lakes Blvd., Suite 310

West Palm Beach, FL  33401

Facsimile:  (561) 478-1817




or to such other address as either of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery.  Time
shall be counted to, or from, as the case may be, the delivery in person or by
mailing.




18.

Attorney’s Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to a
reasonable attorney’s fee, costs and expenses.




19.

Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed or interpreted according to the internal laws of the State of Delaware
without regard to choice of law considerations.  




20.

Oral Evidence.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the



10










--------------------------------------------------------------------------------



subject matter hereof.  Neither this Agreement nor any provision hereof may be
changed, waived, discharged or terminated orally, except by a statement in
writing signed by the party or parties against which enforcement or the change,
waiver discharge or termination is sought.




21.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.




22.

Additional Documents.  The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.




23.

Section or Paragraph Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.






11










--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties hereto have set their hand and seals the day and
year first above written.







WITNESSES:

CYGENE LABORATORIES, INC.







_______________________________

By:

_________________________________

Martin Munzer,

President and Chief Executive Officer










OPTIONEE







______________________________

________________________________















12








